Title: To Benjamin Franklin from Thomas Digges, 8 September 1780
From: Digges, Thomas
To: Franklin, Benjamin


London 8 Sept 1780
In Consequence of this passport Mr Robt Temple Charterd The Brig Temple 120 Tonns, no Guns, Capt. Jno Fletcher, 11 Seamen From Mr Tracey at Newbury Port, & binds Himself to Tracey that the Vessel shall be put in safety into a French or Spanish Port—which Mr Temple thought could be effected as a Flag of Truce. This has been refusd Him by Lord G. Germain, the Admiralty, & the board of Sick & Hurts. The papers of the vessel has been seiz’d & lodgd wth the Commissioners of the Customs but the Admiralty have given an order for their restoration & that the Ship shall not be stopd or molested but permitted to depart. But where She is to depart to no one can tell at present. A few British Seamen was permitted to Navigate the vessel home on Condition a like number of Americans here were releasd— These Seamen have been pressd on board Men of War, There are only three persons left on board, & no British Seamen will engage to go in her either to America or a port of France & Spain. As She is allowd to depart, I think the best way to clear Her empty for one port & go into another. We want to get Her to Bilboa, & if She is taken by a French or Spanish Cruiser, Going there, I suppose You will be troubled to get Her releasd— Her flag papers & the vessels being known will secure Her from American Privateers & the English Clearance from all British Cruizers—most likely the vessel will go & trust to these risques.
None of the English Parole Prisoners Passengers in Her, can obtain the terms for “releasing here Americans of equal rank or return to Boston in six months” of the People in Office here. They have been assiduous to do it but meet with flat refusals at the Secys. Office, the admiralty, & the board of Sick & hurt. Either the Capn. or one of our frds. who came in Her will be with you soon & state the whole Case.
You have been informd of the State of Mitchells case (the Cartel to Bristol in Decembr last) He obtaind a gratuity for his loss of time, & the price of his Ship wch was seizd, 2900£ this was paid Him by acceptances of his own bills of Mr J. Jackson a Secy of Lord Sandwichs at the Bank of Engd 3 mos after date. I was obligd to indorse two of 500£ each to help him away. When these bills became due the 29th Augt. they were noted for non Payment & are still unpaid tho the acceptor is amply able & must discharge them— I guess the money being just at this period useful to his Electioneering Schemes at Huntingdon is the cause of delay, but they are fairly promisd for payt the 14th.
You will see by the inclosures what has been done about your matter between Jones & Mr Goddard. Both in his letters to me & to Jones (wch I forward you herewith) He acknowledges the acceptance therefore He is liable & must pay. If you will indorse the bill to me I think I can get it (at least as much as You have advancd thereon) but your letter covering it must express that value has been given therefor. I can pass it as a Credit to Your accot. & this will be as value to me. Your name has never been mentiond or hinted at. Goddard can know nothing of me, & I wrote to Him about this bill as at the desire of a frd in France who had given money on it. You will therefore act as you think fit in this matter.

It is a little extraordinary that Mr Goddard can never be seen, & that they still say at the Office He is in the Country but they know not where. By these appearances, as well as from the tenor of His Letter to me & Mr Jones I am apt to think it has been some jumble between Jones & Him to raise a little ready Cash & that it is not convenient now for Him to pay His acceptances, & wch. He can be obligd to do by Law provided He has effects. I think of giving him a line or two in ansr. to his Letter to me (a Copy of which I annex) saying that I had forwarded Jones’s Letter to my frd. at Paris, who having advancd money on the strength of His acceptance which is not denyd by Him, that He certainly would expect payment for such advance when the bill became due, & that it would be regularly presented & prosecuted for in case of failure. Expecting to hear from You further on this head by return of Post, I remain with great esteem Dr Sir Yr obligd & ob Serv
W S C
